Citation Nr: 0417592	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-03387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound of the right leg.

2.  Entitlement to a rating higher than 10 percent for post-
phlebitic syndrome of the right lower extremity.

3.  Entitlement to a rating higher than 10 percent for right 
knee arthritis.

4.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound of the right thigh.

5.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound of the right forearm.  

6.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the right distal radius with 
degenerative changes of the right wrist.

7.  Entitlement to a rating higher than 0 percent for 
residuals of a gunshot wound of the back.

8.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from April 1943 to November 
1945.  

This case came to the Board of Veterans' Appeals (Board) from 
an August 2001 RO decision which in part denied claims for 
increased ratings for service-connected residuals of a 
gunshot wound of the right leg (rated 10 percent), residuals 
of a gunshot wound of the right thigh (rated 10 percent), 
residuals of a gunshot wound of the right forearm (rated 10 
percent), and residuals of a gunshot wound scar of the back 
(rated 0 percent).  The RO also granted service connection 
and disability ratings for additional disorders from shell 
fragment wounds, including post-phlebitic syndrome of the 
right lower extremity (rated 10 percent), right knee 
degenerative arthritis (rated 10 percent), and residuals of a 
fracture of the right distal radius with degenerative changes 
of the right wrist (rated 10 percent); and the veteran 
appealed for higher ratings for these conditions as well.  He 
also appeals the RO decision denying his claim for a TDIU 
rating based on service-connected disabilities.

In February 2003, the Board started to develop the evidence 
on the claim for a higher rating for residuals of a fracture 
of the right distal radius with degenerative changes of the 
right wrist, and on the claim for a TDIU rating.  However, a 
decision by the Federal Circuit Court in another case has 
since invalidated the Board development procedures, and the 
development will have to be performed by the RO.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).

Also in February 2003, the Board entered a decision which 
denied higher ratings for residuals of a gunshot wound of the 
right leg, post-phlebitic syndrome of the right lower 
extremity, right knee arthritis, residuals of a gunshot wound 
of the right thigh, residuals of a gunshot wound of the right 
forearm, and residuals of a gunshot wound of the back.  The 
veteran appealed that Board decision to the U.S. Court of 
Appeals for Veteran's Claims.  In a November 2003 joint 
motion to such Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; and a November 2003 Court order granted the joint 
motion.  The stated purpose of the joint motion and Court 
order is for the Board to further address compliance with 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA duty to notify the veteran of the 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Such notice should be provided by the 
RO.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  

Moreover, given the delay in the appellate process, the last 
examination (in 2000) of the service-connected disabilities 
is somewhat dated, and current examination is warranted as 
part of the duty to assist.  Any updated relevant medical 
records concerning the conditions should also be secured.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claims on appeal, 
including notice of what portion he is to 
provide and what portion the VA is to 
provide.  

2.  The RO should take necessary steps to 
secure updated medical records, from 2001 
to the present, concerning the service-
connected conditions.

3.  Regarding the TDIU claim, the RO 
should ask the veteran to provide an 
updated and detailed statement of his 
educational and occupational background.  
If he is retired, he should explain 
whether he retired based on age, or 
whether he was officially retired based 
on disability.

4.  Thereafter, the RO should have the 
veteran undergo VA examination to 
determine the severity of his service-
connected residuals of a gunshot wound of 
the right leg, post-phlebitic syndrome of 
the right lower extremity, right knee 
arthritis, residuals of a gunshot wound 
of the right thigh, residuals of a 
gunshot wound of the right forearm, 
residuals of a fracture of the right 
distal radius with degenerative changes 
of the right wrist, and residuals of a 
gunshot wound of the back.  The claims 
folder should be provided to and reviewed 
by the examiner.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




